DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising components (A)-(E) including polyetheramide and a mixture of copper iodide and potassium iodide in the reply filed on June 10, 2022 is acknowledged.
Claims 14, 15 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.
Claim Rejections - 35 USC § 112
Claims 1-13 and 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in components (A), (C) and (D),  the language “or a mixture thereof” is redundant to the antecedently-recited “at least one”.
In claim 10, it is unclear what is meant by the confusing recitation “residues from polymerization processes antioxidants”.
In claims 10 and 31, the redundancy of several of the recited additives, e.g., carbon black, is noted.
Claim 31 is indefinite for reciting a broad amount for (E) together with a narrower limitation that falls within the broad limitation.  
 Claim 32 is indefinite for reciting a broad limitation together with narrower limitations, e.g., “including…”, “where the…” that fall within the broad limitation.  The metes and bounds of the patent protection desired are not clearly set forth because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280915 (Blondel).
Blondel discloses a thermoplastic molding composition comprising
5 to 50 wt.% of at least one polyamide such as polyamide 6 (meets Applicants’ polyamide (C) and overlaps content thereof);
35 to 60 wt.% of at least one copolymer including polyamide blocks and polyether blocks (meets Applicants’ polyamide elastomer (A) and overlaps content thereof);
5 to 40 wt.% of a maleic anhydride polyolefin inclusive of ethylene/α-olefin copolymers including butene, hexene or octene units (meets Applicants’ maleated ethylene/α-olefin copolymer (B) and overlaps content thereof); and
0 to 35 wt.% of additives inclusive of heat stabilizers such as copper iodide (CuI) and potassium iodide (KI) (meets Applicants’ heat stabilizer and overlaps content thereof)
(e.g., abstract, [0012-0020], [0050-0056], [0082-0083], [0110-0126], examples, claims).
	Blondel sets forth working example E2 comprising 50 wt.% polyetheramide including polyamide 6 blocks and PTMG blocks (meets Applicants’ PA6/PTMG (A)), 17 wt.% polyamide 6 (meets Applicants PA6 (C)) and 33 wt.% ethylene/propylene copolymer grafted with maleic anhydride.  In essence, said working example differs from the present claims in that the polyetheramide content is below that governing Applicants’ polyamide elastomer (A), the maleated ethylene/α-olefin copolymer is not derived from an α-olefin comonomer per Applicants’ copolymer (B) and a heat stabilizer is not used.  With respect to the polyetheramide content, considering Blondel discloses up to 60 wt.% polyetheramide, it would have been obvious to one having ordinary skill in the art to use at least 51 wt.% of the exemplified polyetheramide for its expected additive effect.  As to the α-olefin comonomer, Blondel discloses butene, hexene and octene as functional alternative α-olefins to propylene [0083] and, as such, it would have been obvious to one having ordinary skill in the art to use a maleated ethylene copolymer with butene, hexene and/or octene units in place of the exemplified maleated ethylene-propylene copolymer with the reasonable expectation of success.  As to the presence of a heat stabilizer, Blondel clearly renders obvious to one having ordinary skill in the art the use of up to 2 wt.% heat stabilizer [0117-0126] inclusive of a CuI/KI mixture for the expected heat stabilizing effect.
	 As to claims 2, 16 and 17, considering Blondel discloses up to 60 wt.% polyetheramide, it would have been obvious to one having ordinary skill in the art to use at least 52 wt.%, or at least 53 wt.% or at least 56 wt.%, of the exemplified polyetheramide for its expected additive effect.  
	As to claims 3 and 18, Blondel’s exemplified polyetheramide includes PA6 blocks.
	As to claims 4, 22 and 23, Blondel exemplifies 33 wt.% of a maleated ethylene copolymer.
	As to claim 5, Blondel discloses ethylene copolymers grafted with maleic anhydride.
As to claims 6, 7, 25 and 27, Blondel exemplifies 17 wt.% polyamide 6.
	As to claims 8, 9, 28, 29 and 30, Blondel clearly renders obvious to one having ordinary skill in the art the use of up to 2 wt.%, or up to 1.5 wt.%, heat stabilizer inclusive of a CuI/KI mixture.
	As to claims 10 and 32, component (E) is not required.  In any event, it is within the purview of Blondel’s inventive disclosure, and obvious to one having ordinary skill in the art, to further incorporate similar additives for their expected additive effect [0110].
As to claims 11, 33 and 34, considering Blondel discloses 5 to 50 wt.% polyamide and 5 to 40 wt.% maleated ethylene copolymer, it would have been obvious to one having ordinary skill in the art to determine the appropriate total amount thereof (inclusive of that presently claimed) in accordance with the ultimate properties desired.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claims 12 and 35, it would be expected that a similarly-constituted molding composition per Blondel would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claims 13 and 36, Blondel’s components can be introduced into a twin-screw extruder at the same time [0133].
As to claim 19, Blondel discloses the number-average molar mass of the polyether blocks is between 100 and 6,000, preferably between 200 and 3,000 [0057].  Thus, it would have been within the purview of one having ordinary skill in the art to determine the appropriate number-average molar mass of the polyether blocks (inclusive of that presently claimed) in accordance with the ultimate properties desired.
As to claims 20 and 21, the amount of polyether in Blondel’s polyetheramide is 20 to 50 wt.% [0071]. Thus, it would have been within the purview of one having ordinary skill in the art to determine the appropriate amount of the polyether blocks (inclusive of that presently claimed) in accordance with the ultimate properties desired.
As to claim 24, Blondel’s ethylene copolymer is grafted with 0.01 to 5 wt.% maleic anhydride [0082]. Thus, it would have been within the purview of one having ordinary skill in the art to determine the appropriate amount of maleic anhydride (inclusive of that presently claimed) in accordance with the ultimate properties desired.
As to claim 26, the amount of polyamide is 5 to 50 wt.%. Thus, it would have been within the purview of one having ordinary skill in the art to determine the appropriate amount of polyamide (inclusive of that presently claimed) in accordance with the ultimate properties desired.
As to claim 31, it is within the purview of Blondel’s inventive disclosure, and obvious to one having ordinary skill in the art, to further incorporate similar additives and amounts thereof, such as 0.01 to 0.3 wt.% processing aids, for their expected additive effect [0110].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765